EXHIBIT 4.1 May 12, 2016 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Providence and Worcester Railroad Company – Quarterly Report on Form10-Q for the fiscal quarter ended March 31, 2016 Ladies and Gentlemen: Providence and Worcester Railroad Company, a Rhode Island corporation (the “Registrant”), is today filing its Quarterly Report on Form10-Q for the fiscal quarter ended March 31, 2016 (the “Form10-Q”). Pursuant to Item601(b)(4)(iii) of RegulationS-K, copies of certain instruments defining the rights of holders of certain long-term debt obligations of the Registrant under which the total amount of long-term debt authorized does not exceed ten percent (10%)of the total assets of the Registrant and its subsidiaries on a consolidated basis are not filed with the 10-Q. In accordance with the provisions of Item601(b)(4)(iii) of RegulationS-K, the Registrant hereby agrees to furnish to the Securities and Exchange Commission, upon request, a copy of each such instrument or agreement. Very truly yours, PROVIDENCE AND WORCESTER RAILROAD COMPANY /s/ Daniel T. Noreck Name: Daniel T. Noreck Title: Treasurer and Chief Financial Officer
